UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1437


DAVID BRANDFORD,

                      Plaintiff – Appellant,

          v.

SHANNON-BAUM SIGNS, INC.,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:11-cv-00836-RDB)


Submitted:   July 21, 2016                    Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Brandford, Appellant Pro Se.    Patricia L. Payne, PAYNE &
ASSOCIATES, LTD, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Brandford appeals from the district court’s judgment

denying    relief    on    Brandford’s        discrimination    and     retaliation

claims, brought pursuant to the Americans with Disabilities Act,

42 U.S.C. §§ 12101-12300 (2012); Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West

2012 & Supp. 2015); and the Age Discrimination in Employment Act

of 1967, as amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 &

Supp. 2015).      The district court’s judgment was entered in 2012,

and affirmed by this court in 2013.                  See Brandford v. Shannon-

Baum Signs, Inc., 519 F. App’x 817 (4th Cir. 2013) (No. 12–

2116).    Thus, this appeal is duplicative.

     To    the    extent     Brandford’s        appellate     filings      could     be

construed as a challenge to this court’s 2013 opinion affirming

the district court’s judgment, the time for filing a rehearing

petition    expired       long   ago.     See     Fed.   R.   App.    P.    40(a)(1)

(“Unless the time is shortened or extended by order or local

rule, a petition for panel rehearing may be filed within 14 days

after entry of judgment.”).             Moreover, this court may recall its

mandate    to    avoid    injustice     only    in   exceptional      cases.       See

Alphin v. Henson, 552 F.2d 1033, 1035 (4th Cir. 1977).                             “The

sparing use of the power demonstrates it is one of last resort,

to be held in reserve against grave, unforeseen contingencies.”

Calderon v. Thompson, 523 U.S. 538, 550 (1998).                    Brandford’s is

                                          2
not   an   “exceptional   case[]”     and,   thus,   the   district   court’s

judgment    is   not   subject   to   relitigation    before   this   court.

Accordingly, we deny Brandford’s application to proceed in forma

pauperis and dismiss the appeal.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  DISMISSED




                                       3